Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Election/Restrictions
Claims 2-5, 12-23 and 25-34 remain in the application as non-elected. 


Specification
The disclosure is objected to because of the following informalities: in paragraphs [0106], line 5, there is typo with the parenthesis.  
Appropriate correction is required.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6, 8-10 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Pang (US 8,804,359) in view of Coules (US 4,192,478).  Pang discloses a lateral positioning device comprising a body (12) mounted first to a first object (10) in a first direction, perpendicular to the first object; a .

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Pang in view of Coules as applied to claims 1 and 6 above, and further in view of Nakano (US 4,938,703).  Pang in view of Coules does not disclose the lateral positioning device to include a conduction circuit.  Nakano discloses a positioning device similar to Pang and Coules but where the positioning device includes a conduction circuit (3).  At the time the invention was made, it would have been obvious for one of ordinary skill in the art to provide the lateral positioning device of Pang in view of Coules with a conduction circuit as .


Response to Remarks
The remarks do not address the objections to the specification.  In paragraphs [0106], line 5, there remains a typo with the parenthesis

The 112(b) rejection has been withdrawn.

The 102(a)(1) rejection over Harpe has been withdrawn.

The 103 rejection over Pang in view of Coules has been maintained.  The applicant argues that the claims as amended define over the combination of Pang in view of Coules because the combination does not teach a guide portion of the movement element can slide on the body to guide the resilient member.  In response, the examiner disagrees because Pang discloses resilient element 122 between the movement element 17 and a body portion 12 where and any portion of the movement element which contacts the inner surfaces of the chamber reads as a guide portion to assist in guiding the resilient portion within the chamber.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  





Any inquiry concerning this communication or earlier communications from the examiner should be directed to FLEMMING SAETHER whose telephone number is (571)272-7071.  The examiner can normally be reached on M-F 8:30 - 7:00 eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on 571-272-6987.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-


FLEMMING SAETHER
Primary Examiner
Art Unit 3677



/FLEMMING SAETHER/Primary Examiner, Art Unit 3677